                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       2:18-cv-10004-RAO                                    Date: April 1, 2019
Title:          Crystal River Cruises Operations Cooperatief U.A. et al v. Howard Nagelberg



Present:           The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

            Donnamarie Luengo                                            N/A
              Deputy Clerk                                      Court Reporter / Recorder

     Attorneys Present for Plaintiff(s):                   Attorneys Present for Defendant(s):

                       N/A                                                  N/A

Proceedings:             (In Chambers) ORDER TO SHOW CAUSE

      This action was filed on November 29, 2018 by Crystal Cruises, LLC (“Plaintiff) against
Howard Nagelberg (“Defendant”). To date, Plaintiff has not filed a proof of service of the
Summons and First Amended Complaint. Defendant has not yet appeared in the action.

        The Court, on its own motion, orders Plaintiff to show cause in writing no later than
April 15, 2019 why this action should not be dismissed for lack of prosecution and for failure to
comply with Rule 4(m) of the Federal Rules of Civil Procedure. Failure to file a timely response
to this Order may result in dismissal of the action. If Plaintiff does not intend to proceed with this
action, Plaintiff may voluntarily dismiss the case pursuant to Federal Rule of Civil Procedure
41(a) by filing form CV-009, which can be found on the Central District of California’s
webpage: www.cacd.uscourts.gov.

       IT IS SO ORDERED.




                                                                                              :
                                                                Initials of Preparer          dl




CV-90 (05/15)                        CIVIL MINUTES - GENERAL                                Page 1 of 1
